Third District Court of Appeal
                                State of Florida

                            Opinion filed May 17, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D17-620
                          Lower Tribunal No. 90-274-K
                              ________________

                                Troy Singleton,
                                     Appellant,

                                          vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Monroe County, Mark H. Jones, Judge.

      Troy Singleton, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before LAGOA, SCALES and LUCK, JJ.

      PER CURIAM.

      Troy Singleton appeals the trial court’s denial of his motion to correct illegal

sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).             Singleton
contends here, as he did before the trial court, that his thirty year habitual felony

offender sentence for burglary was illegal because the trial court believed it did not

have discretion to sentence him below the statutory maximum. Because Singleton

qualified as a habitual felony offender, the thirty year sentence cannot technically

be illegal for Rule 3.800(a) purposes as it is not the kind of punishment no judge

under the entire body of sentencing statutes could possibly inflict under any set of

factual circumstances. See Johnson v. State, 9 So. 3d 640, 640-41 & n.3 (Fla. 4th

DCA 2009) (“Technically the sentence is not an illegal sentence. . . . [A] sentence

is illegal if it imposes the kind of punishment no judge under entire body of

sentencing statutes could possibly inflict under any set of factual circumstances.”)

(citing Carter v. State, 786 So. 2d 1173, 1180-81 (Fla. 2001)). We, therefore, treat

Singleton’s appeal as a petition for writ of habeas corpus, and deny it. See id. at

641 (“[W]e treat this appeal as a petition for a writ of habeas corpus and grant the

petition to prevent a manifest injustice.”); see also Fla. R. App. P. 9.040(c) (“If a

party seeks an improper remedy, the cause shall be treated as if the proper remedy

had been sought . . . .”). As the trial court explained in its thorough order, “there is

nothing in the record to support [Singleton’s] contention that the sentencing court

believed it had no option other than to sentence the Defendant to thirty years in

prison.” We, too, have reviewed the sentencing transcript and agree that the trial




                                           2
court understood it had discretion and considered (and rejected) Singleton’s plea

for a lower sentence. For these reasons, Singleton’s petition is denied.

      Petition denied.




                                          3